GEORGE C. PRATT, Circuit Judge,
concurring and dissenting:
I concur in that part of the majority opinion addressed to the appeal by the United States of America, but dissent from the disposition of plaintiff’s cross-appeal because it denies plaintiff prejudgment interest.
While the central purpose of the liability limitation established by the Warsaw Convention, as modified by the Montreal Agreement, was “to fix at a definite level the cost to airlines of damages sustained by their passengers and of insurance to cover such damages”, Reed v. Wiser, 555 F.2d 1079, 1089 (2d Cir.1977) (emphasis in original), that purpose would be unaffected by requiring Eastern Air Lines to pay interest on the $75,000 award from the time of the accident to the time of judgment. As soon as the accident occurred, Eastern knew exactly what its maximum liability under the Montreal Agreement would be: $75,000 times the number of international passengers on board the ill-fated aircraft.
More importantly, as the various lawsuits wore on, Eastern had the use of that money and was able to earn interest on it. By the majority’s own calculation, plaintiff’s $75,000 recovery here would have earned $31,604.79 in interest even if calculated at New York’s unrealistically low legal rates. Stated differently, therefore, “the cost to [Eastern Air Lines],” Reed v. Wiser, 555 F.2d at 1089, of the damages resulting from the death of plaintiff’s decedent, Alexandras Hadzis, is not the $75,000 *860intended by the Montreal Agreement, but no more than $43,395.21, and perhaps significantly less.
Since Eastern was clearly and absolutely liable to pay plaintiff the $75,000 from the moment of death, interest on that sum earned during the legal proceedings required to compel its payment should accrue to plaintiff, not Eastern. Airline defendants and their insurers should not have an incentive to use the litigation process in order to reduce costs by delaying payment of moneys clearly due and owing.
Absent any language in, or purpose behind, either the Montreal Agreement or the Warsaw Convention that would preclude prejudgment interest, I agree with the view of the Fifth Circuit in Domangue v. Eastern Air Lines, Inc., 722 F.2d 256 (5th Cir.1984), that prejudgment interest should be available to victims of air disasters who recover under the Montreal Agreement.